Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention II in the reply filed on 12/28/2020 is acknowledged.  The traversal is on the ground(s) that a search burden does not exist because independent claim 1 is generic to all of the dependent claims.  This is not found persuasive because the dependent claims provide further detail of elements that are patentably distinct.  
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show gas bottle and gas-consuming appliance as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to because figures 2-3 require shading.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The disclosure is objected to because of the following informalities:  The Specification does not include numerals associated with the gas bottles and the gas-consuming appliance.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mandet (FR1042016A-Translation) in view of Recio et al. (US PGPub 20090151463 A1).
Regarding Claim 1, Mandet discloses a gas supply regulation assembly comprising: at least one inlet (6) configured to be in fluid communication with at least one gas bottle (Fig. 1); an outlet (3) configured to be in fluid communication with a gas-consuming appliance; and a gas pressure detection device (30) in a chamber (Fig. 2, where the chamber is the areal located between tubes 6 and 7), the chamber in communication with the outlet (3), but does not disclose the gas pressure detection device comprising a magnetic field measurement device.  
Recio et al. teaches a pressure detection device comprising a magnetic field measurement device (10) in order to provide a means to measure the pressure within a chamber without contaminating the pressure detection device which can cause an error in determining the pressure (Para, 3). 
Per the Mandet/Recio et al. combination element 10 of Recio replaces element 30 of Mandet.  Recio’s diaphragm 22 is located where Mandet’s manometer 30 is threaded into the body 20. 
Regarding Claim 6, the Mandet/Recio et al. combination teaches the gas pressure detection device comprises a flexible membrane (Recio, 22) forming a wall of the chamber (Mandet, Fig. 2, where the chamber is the areal located between tubes 6 .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Everett (USPN 4484173) teaches a Hall Effect sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753